Per curiam.
This attorney disciplinary matter is before the Court pursuant to a petition for voluntary surrender of license submitted by respondent Richard Scott Baumhammers. Respondent, a resident of Allegheny County, Pennsylvania, has been a member of the State Bar of Georgia since 1993. In his petition, respondent admits guilty verdicts were returned against him and he was sentenced in Pennsylvania for five counts of murder, one count of aggravated assault, and two counts of ethnic intimidation, all felony violations under the Pennsylvania Code. Respondent admits his convictions constitute a violation of Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct, found in Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia. Rule 8.4 (a) (2) provides that it is a violation of the Georgia Rules of Professional Conduct to be convicted of a felony, and Rule 8.4 (b) (iii) provides that a verdict of guilty constitutes a conviction.
Since the State Bar of Georgia has no objection to the acceptance of respondent’s petition, respondent has waived all rights to hearings and procedural notifications, rejections, and exceptions provided by Part IV of the Bar Rules. We have reviewed the record and, noting that a voluntary surrender of license is tantamount to disbarment (Bar Rule 4-110 (i)), accept respondent’s petition for voluntary surrender of his license to practice law in Georgia. See In re Lumpkin, 271 Ga. 15 (515 SE2d 147) (1999). Respondent is reminded of his duties under Bar Rule 4-219 (c) to notify clients of his inability to represent them and of the necessity that they promptly retain new counsel, and to take all actions necessary to protect his clients’ interests.

Voluntary surrender of license accepted.


All the Justices concur.